Citation Nr: 0411330	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-15 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for defective hearing in the 
left ear.

2.  Entitlement to service connection for defective hearing in the 
right ear.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for disability due to 
exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 1971.  
His claims come before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance with 
regard to his claims.

2.  Defective hearing in the left ear preexisted service, but did 
not increase in disability therein.  

3.  Defective hearing in the right ear is not related to the 
veteran's active service.

4.  A back disorder is not related to the veteran's active 
service.

5.  The veteran does not currently have a disability due to 
exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Defective hearing in the left ear was not aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1153, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306, 3.385 (2003). 

2.  Defective hearing in the right ear was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2003).

3.  A back disorder was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).

4.  A disability due to exposure to ionizing radiation was not 
incurred in or aggravated by service and may not be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.311 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  The VCAA applies to the issues currently on appeal 
to the Board.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.

The United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has strictly 
complied with the notification and assistance provisions of the 
VCAA such that the Board's decision to proceed in adjudicating 
these claims does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
The Court also discussed four notice elements:  

	1.  Notice of the information and evidence not of record that 
is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will seek 
to provide;
	3.  Notice of the information and evidence the claimant is 
expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.

Id. at 14.  

In December 1999, prior to enactment of the VCAA, the RO sent the 
veteran a letter explaining to him the type of evidence required 
to "well-ground" his claims.  Although referencing well-
groundedness, the letter did, in any case, advise the veteran of 
the need for competent evidence of current disabilities shown to 
have had an in-service onset or to have been made worse during 
service, or, otherwise shown to be related to service.  The RO 
advised the veteran that VA would obtain service medical records, 
and, that if he properly identified the facility names, condition 
treated and dates of treatment, VA medical records.  

The RO initially denied the veteran's claims in rating decisions 
dated in June and July 2000.  Then, in a letter dated May 2001, 
the RO notified the veteran of VA's newly-expanded duties to 
notify and assist and indicated that it was developing his claims 
pursuant to the latter duty and would assist him in obtaining and 
developing all pertinent evidence, VA and private, provided he 
identified the source or sources thereof and also provide any 
requisite releases.  The RO specifically requested the veteran to 
identify the names and addresses of all individuals who had 
relevant records, the approximate time frame covered by the 
records, and the conditions for which he was treated.  The RO 
indicated that if the veteran wished the RO to obtain records from 
these individuals, he should sign the enclosed form authorizing 
the release of the records; otherwise, he should send the evidence 
directly to the RO. 

The Board note that in this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Court's decision in Pelegrini is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

The Board notes, however, that in the aggregate VA met the 
notification requirements of the VCAA.  The Board also notes that 
the Court, in Pelegrini, supra at 422, left open the possibility 
that any error in the timing of a VCAA notice may be non-
prejudicial to a claimant.  The Court raised concerns as to 
whether timing defects might nullify the purpose of the notice by 
requiring a claimant to overcome an adverse decision.

The Board observes that the only way the RO could now provide 
notice prior to initial adjudication would be to vacate all prior 
adjudications and to nullify the notice of disagreement and 
substantive appeal that were filed by the appellant to perfect the 
appeal to the Board.  This would be an absurd result, and as such 
it is not a reasonable construction of section 5103(a).  There is 
no basis for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, in reviewing determinations on appeal, 
the Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the RO's prior 
decision.  Because the Board makes the final decision on behalf of 
the Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply is 
no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, at 422.  

All the VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, because the content requirements of a VCAA 
notice have essentially been satisfied in regard to the claim, any 
error in not providing a single notice to the appellant covering 
all content requirements, or any error in timing, is harmless 
error.

While the notice provided the veteran in May 2001 was not sent 
prior to the first AOJ adjudication of the claim, it was sent 
prior to the transfer and certification of the veteran's appeal to 
the Board.  

The Board also finds that any defect with respect to the content 
of the VCAA notice was harmless error.  38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) (2003).  For instance, the May 2001 notice did 
not inform the veteran of the specific evidence and information 
needed to support his claims.  It did, however, indicate that VA 
would assist the veteran in obtaining all outstanding evidence, 
and that in the meantime, the veteran should submit any pertinent 
evidence he had to support his claims.  See Pelegrini, 17 Vet. 
App. at 422.  Moreover, in a statement received in June 2001, the 
veteran specifically indicated that he had no additional medical 
information to submit in connection with his claims.  
Additionally, in a rating decision dated June 2001, a letter 
notifying the veteran of that decision, and a statement of the 
case issued in September 2002, the RO cured any content defect by 
informing the veteran of the evidence and information he needed to 
submit to support his claims, specifically, medical evidence 
linking his claimed disorders to active service.  In addition, the 
RO notified the veteran of the reasons for which his claims had 
been denied and the evidence it had considered in denying those 
claims, and provided him the regulations pertinent to his claims, 
including those governing VA's duties to notify and assist.  

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A(a), (b), (c).  Specifically, the RO secured and associated 
with the claims file all evidence the veteran identified as being 
pertinent to his claims, including records from the Department of 
the Navy, where the veteran worked for many years as a civilian, 
and private treatment records.  The veteran's service medical 
records are also associated with the claims file.  The veteran and 
his representative claim that VA should assist the veteran further 
by affording him VA examinations of his claimed conditions, or by 
obtaining a medical opinion in support of his claims.  

A regulation implementing the VCAA, 38 C.F.R. § 3.159, relates to 
providing medical examinations or obtaining medical opinions.  38 
C.F.R. § 3.159(c)(4) provides that VA will provide a medical 
examination or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide the 
claim.  A medical examination or medical opinion is deemed 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; establishes that the veteran suffered an event, injury 
or disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 3.317 manifesting 
during an applicable presumptive period provided the claimant has 
the required service or triggering event to qualify for that 
presumption; and, indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service connected disability.

As indicated in the September 2002 statement of the case, however, 
the evidence that is now part of the record establishes one of the 
following:  that a claimed disorder does not currently exist, that 
a claimed disorder was not first shown in service or was not 
aggravated in service, or, that a claimed disorder was related to 
an incident that did not occur in service and has thus been 
dissociated from service.  Based on such facts, VA is thus not 
required to conduct further medical inquiry in an effort to 
substantiate the veteran's claims.  38 U.S.C.A. § 5103A(d) (West 
2002).  Finally, the Board notes that neither the veteran nor his 
representative has identified any additionally available evidence 
which is pertinent to the appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand would 
not result in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been addressed 
by the RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby).  The Board thus finds that VA has done 
everything reasonably possible to notify and assist the veteran 
and that the record is ready for appellate review.   

II.  Analysis of Claims

Generally, service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease in service, however 
remote, are to be service connected, unless clearly attributable 
to intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period of war 
or after December 31, 1946, and certain chronic diseases become 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such diseases shall be presumed to 
have been incurred in service, even though there is no evidence of 
such diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West  2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


A.  Bilateral Defective Hearing

The veteran contends that he developed a bilateral hearing loss 
disability as a result of in-service acoustic trauma, specifically 
exposure to rifle and machine gun fire and bunker charges during 
basic training, and exposure to noise while at his duty station in 
Italy, where, as a Nuclear Weapons Maintenance Specialist, he 
practiced destroying weapon stockpiles and continued to be exposed 
to rifle fire.

A veteran who served for at least six months during a period of 
war or during peacetime on or after January 1, 1947, is presumed 
to have been in sound condition when examined, accepted and 
enrolled in service, except for defects noted at the time of 
entrance, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 
1111, 1132 (West 2002); see also VAOPGCPREC 3-2003 (July 16, 
2003), to be published at 68 Fed. Reg. *.  According to 38 C.F.R. 
§ 3.304(b) (2003), the term "noted" denotes only such conditions 
that are recorded in examination reports.  

In cases involving service connection for hearing loss, impaired 
hearing will be considered to be a disease when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2003).  

Audiologic examination completed in January 1968, at induction, 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
35
LEFT
25
15
25
65
65

The above shows that the veteran manifested a left ear hearing 
loss disability, as defined under 38 C.F.R. § 3.385, prior to 
entrance into service.  Although the decibel puretone threshold 
loss at 4000 Hertz in the right ear was indicative of some level 
of hearing loss, see Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(the threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss), no 
right ear hearing loss disability, as defined for VA benefits 
purposes, was noted at entrance.  As such, the veteran is not 
presumed sound in the left ear at service entrance.  His right ear 
is, however, presumed sound as no disability was noted at 
entrance.

The veteran's service records confirm that he served as a Nuclear 
Weapons Maintenance Specialist.  During service the veteran did 
not complain of, or receive treatment for, trauma or hearing loss 
of either ear.  On separation, the veteran underwent an 
examination, during which he reported no hearing loss.  Results of 
any audiological evaluation conducted at that time are not of 
record.  A DA Form 1811 (Physical and Mental Status on Release 
from Active Service) dated in January 1971, however, indicates 
that the veteran's hearing did not change, let alone increase, 
from the time he was inducted into the service to the time he was 
discharged from service.  On both the report of induction and the 
report of Physical and Mental Status on Release from Active 
Service, examiners noted hearing profiles of "2".  Here the Board 
notes that military physical profile reports are divided into six 
categories (P, U, L, H, E, S).  The "H" stands for "hearing and 
ear" and fitness is rated on a one-to-five scale, one being the 
best.  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 
(Feb. 9, 1987).  See also Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992); Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991).  

A pre-existing disease will be presumed to have been aggravated by 
military service when there is an increase in disability during 
such service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. § 
3.306(b) (2003).  

Medical documents dated after the veteran was discharged from 
service, specifically, reports of audiologic evaluations conducted 
from October 1980 to December 1996, an October 1983 letter from J. 
William Wright III, M.D., and an Attending Physician's Report 
dated November 1984, confirm a bilateral hearing loss disability 
by VA standards.  

Approximately nine years after discharge, in October 1980, a 
physician diagnosed the veteran with left ear hearing loss.  That 
physician related left ear hearing loss to gunfire in service.  In 
so doing, however, the physician did not review the veteran's 
service medical records, which, as previously indicated, show that 
the left ear hearing loss existed prior to the veteran's induction 
into the service and did not increase in disability therein.

Based on the above facts, the Board first sets out that the 
veteran's left ear hearing loss disability, noted at entrance, did 
not increase in disability in service.  There is, in sum, no 
evidence of any change in the veteran's left ear hearing acuity 
during active service as to support a finding of in-service 
aggravation and warrant entitlement to service connection for left 
ear hearing loss on that basis.  In fact, as stated, after 
discharge left ear hearing loss was not again documented for 
several years.

A physician first diagnosed a right ear hearing loss disability, 
as defined under 38 C.F.R. § 3.385, in January 1981, ten years 
after the veteran's discharge from service.  No competent medical 
professional has opined that a right ear hearing loss disability 
is related to the veteran's period of active service.  In fact, 
prior to filing the claims at issue in this appeal, while the 
veteran was working as a machine operator at Naval Avionics, the 
veteran and medical professionals linked that condition to 
acoustic trauma experienced in the workplace.  In fact, post-
service records indicate that the progressive decrease in the 
veteran's bilateral hearing acuity occurred coincident with his 
post-service noise exposure.  As early as October 1983 the veteran 
was noted to have had a progression of hearing loss while in a 
noisy environment; at that time the veteran was in his civilian 
position in naval avionics.  In December 1983 a Workers 
Compensation Assistant contacted the veteran's employer relevant 
to the veteran's own report of hearing loss sustained due to 
hazardous noise exposure while working for the avionics facility.  
In January 1984, the veteran wrote to the Office of Workers' 
Compensation Programs, indicated that he had developed hearing 
loss secondary to noise exposure from installing rivets with air 
guns for two years and nine months, and also noted that his 
hearing problems began after January 1982.  In addition, in 
November 1984, the veteran indicated that from October 1980 to 
June 1983, he worked in an extremely noisy environment 10 hours 
per day, four days per week.  That month he was awarded workers' 
compensation benefits due to binaural hearing loss incurred 
secondary to work-related noise exposure.  In October 1983, 
February 1995, October 1995, February 1996, and December 1996, Dr. 
Wright, Ms. Campbell, and occupational health technicians, some of 
whom evaluated the veteran's hearing for workers' compensation 
purposes and thus considered his history of problems beginning in 
1982 and occurring coincident with his post-service noise exposure 
history, confirmed hearing loss secondary to acoustic trauma and 
noise exposure.  They did not indicate that that trauma or 
exposure occurred during the veteran's period of active service.  
There is, in fact, no competent evidence instead relating the 
development of a right ear hearing loss disability, or any 
increase in left ear hearing loss disability, to service.

In this case, the veteran has submitted no evidence, other than 
his own assertions, establishing that his pre-existing defective 
hearing in his left ear increased in disability therein, or 
relating a right ear hearing loss disability to service.  The 
veteran also has submitted no evidence establishing that 
sensorineural hearing loss of the right ear manifested within the 
year following his discharge from service.  See 38 C.F.R. §§ 
3.307, 3.309.  The question of whether a current disability is 
etiologically related to service involves a medical diagnosis and 
opinion as to medical causation.  Therefore, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As the record does not reflect that the veteran possesses 
a recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Based on the foregoing, the Board concludes that bilateral 
defective hearing was not incurred in or aggravated by service.  
The evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in the resolution of 
these claims.  Rather, as the preponderance of the evidence is 
against the claims, they must be denied.

B.  Back Disorder

The veteran contends that he developed a back disorder as a result 
of an injury sustained during active duty in Italy.  This injury 
allegedly occurred when the veteran was unloading supplies from a 
truck and felt something in his back pull.  The veteran explained 
that he never went to sick bay for this injury because he thought 
it would abate prior to separation.  The veteran asserts that, 
since discharge, his back pain has continued to bother him and 
indicates that he has been diagnosed with arthritis.  

The veteran's service medical records show that, from January 1968 
to January 1971, the veteran did not complain of, or receive 
treatment for, a back disorder.  In addition, on separation 
examination conducted in October 1970, the examiner noted no 
findings related to the veteran's back in the Physician's Summary 
and Elaboration of all Pertinent Data.

Approximately twelve years after discharge, in January 1983, the 
veteran expressed back complaints and a physician diagnosed a low 
back strain and a possible mild disk injury.  In October 1985 and 
October 1987, the veteran again expressed back complaints.  During 
the latter visit, an examiner noted a previous occupational 
injury, which the veteran denied.  The examiner diagnosed 
recurrent right sciatica due to degenerative disk disease.  Thus, 
medical documents dated subsequent to the veteran's service 
discharge confirm that the veteran currently has a back disorder 
that has been diagnosed as a low back strain and degenerative disk 
disease.  No physician has, however, related the veteran's back 
problems to his period of active service.

In August 1989 and July 1990, the veteran reported a history of 
back problems since 1977 or 1978, and, in connection with this 
appeal he asserts that his back problems started during service 
and continued thereafter.  Again, the veteran has submitted no 
evidence, other than his own assertions, establishing that his 
current back disorder is related to service.  The veteran also has 
submitted no evidence, other than his own assertions, establishing 
that arthritis of the back manifested within the year following 
his discharge.  As a lay person the veteran lacks competence to 
establish the existence of current back disability or a causal 
nexus between such current disability and his period of service.  
Espiritu, 2 Vet. App. at 494-95.  

Based on the foregoing, the Board concludes that a back disorder 
was not incurred in or aggravated by service.  The Board also 
concludes that arthritis of the back may not be presumed to have 
been so incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as the 
preponderance of the evidence is against the claim, it must be 
denied. 

C.  Disability due to Ionizing Radiation Exposure

Where it is contended that disease developed as a result of 
exposure to ionizing radiation during service, service incurrence 
or aggravation may be presumed under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) for certain diseases.  38 C.F.R. § 
3.309(d)(2)(x).  A threshold requirement for consideration under 
38 C.F.R. § 3.309(d) is that the veteran participated in a 
"radiation-risk activity," defined to include onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d)(3)(i), (ii).

In all claims in which it is established that a radiogenic disease 
first became manifest after service and was not manifest to a 
compensable degree within any applicable presumptive period as 
specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the size 
and nature of the radiation dose or doses.  38 C.F.R. § 
3.311(a)(1).  When it has been determined that a veteran has been 
exposed to ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for further 
consideration.  The USB is to consider the claim with reference to 
specified factors and may request an advisory medical opinion from 
the Under Secretary for Health; if, after this consideration, the 
USB determines that there is no reasonable possibility that the 
veteran's disease resulted from radiation exposure in service, the 
USB shall so inform the RO in writing, setting forth the rationale 
for this conclusion.  38 C.F.R. § 3.311(b)(1), (c).

The list of radiogenic diseases is found under 38 C.F.R. § 
3.311(b)(2).  38 C.F.R. § 3.311(b)(4) provides that if a claim is 
based on a disease other than one of those listed in 38 C.F.R. § 
3.311(b)(2), VA shall nevertheless consider the claim under the 
provisions of this section provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  

In written statements submitted since perfecting this appeal, the 
veteran and his representative have asserted that the veteran 
developed disabilities, including one that manifests as memory 
loss, secondary to in-service exposure to ionizing radiation.  
Despite the RO's multiple inquiries, neither the veteran nor his 
representative has specifically identified the disabilities to 
which they refer.

The veteran's service medical and personnel records confirm that 
the veteran served on active duty as a Nuclear Weapons Maintenance 
Specialist, worked with radioactive substances, and was required 
to wear film badges.  Service records, to include the report of 
examination at separation, are negative, however, for complaints 
of memory loss or any findings or diagnoses related to radiation 
exposure.  

Since discharge, the veteran has received treatment for multiple 
medical disorders, including a tumor in the right ear, none of 
which has been etiologically related by competent medical evidence 
to the veteran's period of service, to include any radiation 
exposure or exposure to radioactive substances.  Also, none of the 
disabilities identified by the competent medical evidence of 
record are included among those determined to be positively 
associated with radiation exposure under 38 U.S.C.A. § 1112.  The 
veteran has submitted no evidence, other than his own assertions, 
that he presently has a disability that is considered as 
presumptive to radiation exposure or that has been causally 
related to radiation exposure by a competent individual.  As noted 
above, the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to render him competent to 
provide opinions on medical diagnoses or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, the Board concludes that it need not 
determine whether and to what degree the veteran was in fact 
exposed to radiation during service.  Rather, the claims file 
fails to show by competent evidence that the veteran has a current 
disability presumptive to radiation-exposed veterans, or, 
determined to be due to exposure to radiation during service.  

The evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in the resolution of 
this claim.  Rather, as the preponderance of the evidence is 
against the claim, it must be denied. 


ORDER

Service connection for defective hearing in the left ear is 
denied.

Service connection for defective hearing in the right ear is 
denied.

Service connection for a back disorder is denied.

Service connection for disability due to exposure to ionizing 
radiation is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



